EXHIBIT PROFIT PARTICIPATION AGREEMENT THIS PROFIT PARTICIPATION AGREEMENT (as amended, restated or otherwise modified from time to time, the "Participation Agreement") is entered into as of the 7th day of November, 2008, by and among 301 PRODUCTIONS, INC., a California corporation (the "Grantor"). VS INVESTMENT B, LLC (referred to as the "Grantee"), and National Lampoon, Inc. ("NL"). The Grantor, Grantee and NL are sometimes referred to herein collectively as the "Parties" and each individually as a "Party". RECITALS WHEREAS, simultaneously herewith, the Grantee is making a loan in the principal amount of $600,000 (the "Loan"), evidenced by that Secured Promissory Note of Grantor dated as of November 7, 2008 (the "Secured Promissory Note"), the proceeds of which will be used to fund the production, marketing and distribution of the motion picture currently titled "National Lampoon's The Legend of Awesomest Maximus" (the "Picture"). WHEREAS, simultaneously herewith, the Grantee, Grantor and NL are entering into that Loan and Security Agreement dated November 7, 2008 (the "Security Agreement") pursuant to which Grantor and NL agreed to enter into this Agreement. WHEREAS, NL controls and owns all of the issued and outstanding equity securities of Grantor, and NL and Grantor have entered into that certain Worldwide Distribution Agreement dated as of November 7, 2008 (the "NL Distribution Agreement") pursuant to which Grantor has appointed NL as the worldwide distributor of the Picture. WHEREAS, NL is receiving direct benefits as the result of the Loan and under the Security Agreement, and Grantee is not willing to make the Loan unless NL enters into this Agreement. NOW, THEREFORE, as a further inducement to the Grantee to make the Loan evidenced by the Secured Promissory Note and the Security Agreement, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: 1 1.
